DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of a battery comprising a positive electrode comprising a lithium transition metal oxide and a solid electrolyte material having the Formula Li2.7Y1.1Br3Cl3; a negative electrode and an electrolyte layer comprising Li2MgX4 where X = Cl, Br or I in the reply filed on 7-26-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-12 and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7-26-2022.                                                  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/911,447 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/911,447 claims in claim 1 is solid electrolyte material represented by Formula 1:  Li3YX6 where X is 2 or more kinds of elements selected from of Cl, Br and I.  [Thus claiming the same invention when Formula 1 of the instant application, Li6-3zYzX6 when d=1]. Application No. 16/911,447 claims in claims 14-17, a battery comprising a positive electrode; a negative electrode; and an electrolyte layer provided between the positive electrode and the negative electrode wherein at least one selected from the group consisting of the positive electrode, a negative electrode, an electrolyte layer includes the solid electrolyte material according to claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over
Asano et al. (WO 2018/025582), (US 2019/0088995, used as a translation).            Asano et al. teaches a solid electrolyte having the Formula Li6-3zYzX6 where 0 < z < 2 and X represents Cl or Br.  Asano et al. teaches in Table 1, Example A1 using a solid electrolyte comprising Li3YBr6 and teaching in Example A2 using a solid electrolyte comprising Li3YCl6.            Asano et al. discloses the claimed invention except for specifically teaching that X= Br and Cl.          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use both halogen elements Br and Cl in the solid electrolyte having the Formula Li6-3zYzX6 taught by Asano et al. because it is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose.  See In re Kerkhoven, 205 USPQ 1069; In re Susi, 169 USPQ 423.

Claims 1-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP 2006244734A, machine translation). 
           Kobayashi et al. teaches in [0012, 0015 and 0036-0037], a battery comprising a positive electrode, a negative electrode and a solid electrolyte material of the formula Li3-2XMXIn1-YM’YL6-ZL’Z, wherein M is a metal element and M’ is a metal element such as Y, etc., L and L’ are halogen elements where bromine and chlorine are preferable and X, Y and Z independently satisfy 0 ≦ X < 1.5, 0 ≦ Y < 1, and 0 ≦ Z ≦ 6. Kobayashi et al. teaches in [0038], that the solid electrolyte can comprise Li3InBr3Cl3, etc. Thus when X=0, M’ may be the metal Y which may be very close to 1. 
Kobayashi et al. does not explicitly teach a composition of Li3YX6 (where d=1) as claimed.
However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the metal Yttrium (Y) in an amount close to 1, and select bromine, chlorine and/or iodine as one of ordinary skill in the art would have understood that selecting these groups is a predictable variation of the solid electrolyte formula as taught by Kobayashi (Para. [0036-0037]). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).	      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727